Citation Nr: 0218351	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-18 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hypersomnia, 
with fatigue, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty for twelve years, eleven 
months, and one day, including verified active service 
from February 1941 to November 1945 and from July 1949 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  

The veteran also initiated an appeal as to the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for cataracts, to 
include as due to ionizing radiation.  However, although 
this issue was included in a June 2000 Statement of the 
Case, the veteran provided no argument regarding this 
issue in his July 2000 Substantive Appeal (in which the 
other issues were listed) or thereafter.  Accordingly, the 
Board has determined that this issue is not presently 
before it on appeal.

Additionally, the veteran completed an appeal as to the 
issue of entitlement to service connection for skin cancer 
and actinic keratoses.  However, this claim was granted in 
a December 2001 rating decision.


REMAND

Under VA laws and regulations, certain specified 
disabilities becoming manifest in a "radiation-exposed 
veteran," including cancers of the esophagus, stomach, 
small intestine, pancreas, bile ducts, gall bladder, and 
liver (except where cirrhosis or hepatitis B is indicated) 
shall be service-connected.  38 U.S.C.A. §§ 1110, 1112(c), 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.309(d)(1), (2) (2002).  

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.309(d)(3)(i) (2002). The term "radiation-risk activity" 
means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation 
of Hiroshima or Nagasaki during the period beginning on 
August 6, 1945, and ending on July 1, 1946; or internment 
as a prisoner of war of Japan during World War II, 
resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki.  38 
U.S.C.A. § 1112(c)(3)(B) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.309(d)(3)(ii) (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated that service connection for a 
condition, which is claimed to be attributable to ionizing 
radiation exposure during service, may be established in 
one of three different ways. Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).  First, there are multiple types of 
cancer which are presumptively service-connected.  38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 2002).  Second, 38 
C.F.R. § 3.311(b) (2002) provides a list of "radiogenic 
diseases" which will be service-connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or 
event during service."  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  See also Hardin v. Brown, 11 Vet. 
App. 74, 77 (1998).

The following radiogenic diseases shall be service-
connected if they become manifest in a radiation-exposed 
veteran: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo-alveolar 
carcinoma, cancer of the bone, cancer of the brain, cancer 
of the colon, cancer of the lung, and cancer of the ovary.  
38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.309(d) (2002).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.307(d) (2002).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and 
it is contended that the disease is a result of exposure 
to ionizing radiation in service, an assessment will be 
made as to the size and nature of the radiation dose or 
doses.  When dose estimates provided are reported as a 
range of doses to which a veteran may have been exposed, 
exposure at the highest level of the dose range reported 
will be presumed.  38 C.F.R. § 3.311(a) (2002).

When it is determined that a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until 
July 1946; or other activities as claimed, the veteran 
subsequently developed a radiogenic disease, and such 
disease first became manifest within the period specified 
before its adjudication, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c) (2002).  38 C.F.R. § 
3.311(b)(1) (2002).

For purposes of this section, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid 
adenoma, tumors of the brain and central nervous system, 
cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (2002).

If a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2) (2002), the VA shall 
nevertheless consider the claim under the provisions of 
this section, provided that the claimant has cited or 
submitted competent scientific or medical evidence that 
the claimed condition is, in fact, a radiogenic disease.  
38 C.F.R. § 3.311(b)(4) (2002).

When a claim is forwarded to the Under Secretary for 
Benefits for review, the Under Secretary for Benefits 
shall consider the claim with reference to all of the 
factors cited in 38 C.F.R. § 3.311(e) (2002) and may 
request an advisory medical opinion from the Under 
Secretary for Health.  38 C.F.R. § 3.311(c) (2002).

If, after such consideration, the Under Secretary for 
Benefits is convinced that sound scientific and medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
exposure to radiation in service, the Under Secretary 
shall so inform the regional office in writing and set 
forth the rationale for this conclusion.  38 C.F.R. 
§ 3.311(c)(i) (2002).  Likewise, if the Under Secretary 
for Benefits determines there is no reasonable possibility 
that the veteran's disease resulted from radiation 
exposure in service, the Under Secretary shall so inform 
the RO, setting forth the rationale for this conclusion. 
38 C.F.R. § 3.311(c) (2002).

In the present case, the veteran has argued that he 
incurred depression and hypersomnia as a result of 
exposure to ionizing radiation during service.  In a June 
2001 letter, the Defense Threat Reduction Agency confirmed 
that the veteran was present at Operation GREENHOUSE 
during service but also determined that there was no 
specific record of radiation exposure for the veteran and 
that, due to the distance between the veteran's unit from 
ground zero, he had "virtually no potential for exposure 
to neutron radiation."  However, the Defense Threat 
Reduction Agency also noted that a scientific dose 
reconstruction indicated that the veteran would have 
received a probable dose of 3.826 rem gamma, with an upper 
bound of 4.5 rem gamma.

The Board also notes that, in a March 2000 letter, a 
private doctor stated that the veteran's narcolepsy and 
depression dated back to "those dates of nuclear tests" 
and were "more likely" a result of repeated radiation 
exposure.  However, the veteran has not been provided a VA 
examination to date for the express purpose of 
ascertaining with greater certainty the etiology of his 
claimed disorders.

Additionally, the Board observes that, in an April 2002 
rating decision, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
claims file also includes a Notice of Disagreement with 
this decision, dated in May 2002 (but with the date of 
receipt unclear).  However, to date the RO has not 
responded with a Statement of the Case.  See 38 C.F.R. 
§ 19.28 (2002).  Under Manlincon v. West, 12 Vet. App. 
238, 240-41 (2000), a remand is in order so that a 
Statement of the Case addressing the noted claim can be 
issued.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a 
VA psychiatric examination to determine 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's current 
depression and hypersomnia are 
etiologically related to service.  The 
RO should provide the examiner with the 
veteran's claims file, and the entire 
file should be reviewed by the examiner 
in conjunction with the examination.  
All opinions and conclusions expressed 
by the examiner must be supported by a 
complete rationale in a typewritten 
report.

2.  If the examiner determines that one 
or both of the veteran's claimed 
disabilities (depression and 
hypersomnia) is/are not at least as 
likely as not related to service, the 
RO should refer this case to the Under 
Secretary for Health for review under 
the provisions of 38 C.F.R. § 3.311(c) 
(2002).  Specific consideration should 
be given to the March 2000 private 
doctor's opinion and the June 2001 
letter from the Defense Threat 
Reduction Agency.  All documentation 
concerning the Under Secretary's 
actions on this case should be added to 
the claims file.  

3.  Then, if the determination of one 
or both of the veteran's claims on 
appeal for service connection (for 
depression and hypersomnia) remains 
unfavorable, the RO should issue a 
Supplemental Statement of the Case to 
the veteran and his representative.  
This issuance should include a 
discussion of the provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 
1991 & Supp. 2002).  

4.  The RO should also issue a 
Statement of the Case addressing the 
veteran's claim of entitlement to 
service connection for PTSD and include 
a complete description of his rights 
and responsibilities in perfecting an 
appeal on this issue.  Again, a 
discussion of the provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West 
1991 & Supp. 2002) should be included.

Then, after the veteran and his representative have been 
afforded a reasonable period of time in which to respond, 
the case should be returned to the Board for further 
appellate consideration, if appropriate. 

The purpose of this REMAND is to obtain additional 
adjudication, and the Board intimates no opinion as to the 
outcome warranted in this case.  The veteran has the right 
to submit additional evidence and argument.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, 
no action is required of the veteran until he is so 
notified by the RO.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




